 Case 19-20614         Doc 28       Filed 07/24/19       Entered 07/24/19 10:39:48    Page 1 of 2



                                  UNITED STATES BANKRUPTCY
                                COURT DISTRICT OF CONNECTICUT

 In re:
                                                                      Chapter 13
Margaret Valentin and
Bienvenido Morales
                                                                       Case No.: 19-20614 (JJT)
                                  Debtors.
 Julissa Cortes,
                                  Movant,
                         -v-                                           RE: ECF No. 18
 Margaret Valentin,
                               Respondent.


               ORDER GRANTING JULISSA CORTES RELIEF FROM STAY
          Pursuant to 11 U.S.C. §§ 362(d)(1), Julissa Cortes (the "Movant"), filed a Motion for

Relief from Stay dated June 13, 2019 (the "Motion", ECF No. 18). After notice and a hearing,

see 11 U.S.C. § 102(1), and in compliance with the Court's Contested Matter Procedure, it

appearing that the relief sought in the Motion should be granted; it is hereby


          ORDERED: The automatic stay provided in 11 U.S.C. § 362(a) is modified pursuant to

11 U.S.C. §§ 362(d)(1) to permit the Movant, Julissa Cortes to complete discovery and proceed

to trial solely in order to liquidate Movant’s claim against Debtors in the case captioned

Commission on Human Rights and Opportunities, ex rel. Julissa Cortes v. Margaret Valentin,

Docket No. HFH-CV18-6008324-S, Superior Court, Hartford Housing Session; and it is further


          ORDERED: Enforcement of any judgment, including any equitable relief granted by the

Superior Court, shall remain stayed by 11 U.S.C. § 362(a); and it is further




                                                     1
 Case 19-20614     Doc 28    Filed 07/24/19       Entered 07/24/19 10:39:48     Page 2 of 2



      ORDERED: that the 14 day stay of Fed.R.Bankr.P. 4001(a)(3) is not applicable and the

Movant may immediately enforce and implement this Order.



                              Dated at Hartford, Connecticut this 24th day of July, 2019.




                                              2
